The defendant’s petition for certification for appeal from the Appellate Court, 16 Conn. App. '245, is granted, limited to the following issue:
“Did the Appellate Court err in affirming the defendant’s conviction and holding that the wiretap panel’s *805failure to make a written determination of probable cause, pursuant to General Statutes §§ 54-41d (7) and 51-41e, that a special need existed to intercept wire communications over a public telephone was not reversible error?”
Michael J. McClary, in support of the petition.
Harry Weller, deputy assistant state’s attorney, in opposition.
Decided January 12, 1989